—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Satterfield, J.), dated January 16, 1996, which, upon granting reargument of the defendant’s cross motion for summary judgment dismissing the complaint, granted the cross motion.
Ordered that the order is affirmed, with costs.
The plaintiff, who was injured during the course, of his employment, cannot maintain an action to recover damages for personal injuries against the defendant as owner of the premises where the accident occurred since the defendant is also an officer of the corporation that employed the plaintiff (see, Heritage v Van Patten, 59 NY2d 1017; Stephan v Stein, 226 AD2d 364; Druiett v Brenner, 193 AD2d 644). Regardless of his status as the owner of the premises where the accident occurred, the defendant, as president of the corporation, is a co-employee of the plaintiff in all matters arising from and connected with their common employment (see, Heritage v Van Patten, supra; Iannarone v Faucetta, 204 AD2d 396). Mangano, P. J., O’Brien, Pizzuto, Goldstein and Luciano, JJ., concur.